Citation Nr: 0737253	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-35 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for eczema, on 
appeal from an initial grant of service connection.

2.  Entitlement to a compensable evaluation for bilateral 
tinea pedis with onychomycosis, on appeal from an initial 
grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
right foot metatarsalgia, on appeal from an initial grant of 
service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral stress syndrome with patellar tendonitis of 
the right knee, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in the US Navy.  The 
veteran's dates of service have not been obtained from the 
service department nor does the claims folder contain a copy 
of the veteran's DD 214 that would confirm the veteran's 
dates of service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Huntington, West Virginia.  The veteran was notified of the 
decision and he appealed to the matter.  The record indicates 
that in July 2006, the Milwaukee RO issued a decision on 
whether the evidence supported the awarding of a compensable 
evaluation for the veteran's right knee disability.  A 10 
percent rating was assigned.  This is not a full grant of the 
benefit sought on appeal because higher ratings are 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this issue remains before the Board on appeal.  

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  The record 
indicates that when the veteran submitted his claim for 
benefits, he was not very specific in describing a condition 
that was affecting his lungs.  He insinuated that he might 
have been suffering from a condition due to exposure to 
asbestos.  The RO did in fact issue a decision on whether the 
veteran was suffering from an asbestos-related disorder.  
However, it did not specifically decide whether his diagnosed 
restrictive lung disorder was related to or caused by his 
military service.  It may be that the veteran might be 
entitled to additional compensation benefits.  Thus, in 
accordance with 38 U.S.C.A. 7722 (West 2002), the veteran is 
provided notice that he, if he so desires, should pursue an 
action for those benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted his request for benefits in January 
2003.  Said claim was processed by the Roanoke, Virginia, RO.  
In response to the veteran's request, a letter was sent to 
the veteran (also in January 2003).  That letter notified the 
veteran of the VA's duty to assist evidence.  However, that 
same letter did not inform the veteran how he could prevail 
on his claim.  It did not even tell him the basic 
requirements of service connection claims.  The veteran 
responded to the letter and he subsequently underwent VA-
sponsored medical examinations.  It is noted that the 
examination reports specifically reported the history of each 
claimed disability that was provided by the veteran.  The 
examination reports do not mention or insinuate that the 
doctors that examined the veteran reviewed or even glanced at 
the veteran's service medical records.  Those examinations 
were forwarded to the Roanoke RO, which, in turn, issued a 
decision on the merits of the claim.  

The veteran was notified of the decision and he appealed.  He 
then informed the VA that he was moving to Wisconsin where 
his claim would be serviced by the Milwaukee RO.  The claims 
folder reveals that after the veteran moved, a 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) letter 
was sent to the veteran by the Roanoke RO to the veteran's 
former address.  The Milwaukee RO did not send a duty to 
assist letter to the veteran nor did it send a Dingess letter 
to the veteran.  

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2007).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c) (2007).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled period.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007) and VAOPGCPREC 7-2004.  To ensure that the VA 
accomplishes this task, informational letters have been 
designed that inform the regional offices of what information 
needed to included in a VCAA letter.  See VBA Fast Letter 04- 
17, August 12, 2004, et al.  A review of the claims folder, 
as noted above, indicates that the required VCAA information 
has not been provided to the veteran.  In the absence of such 
prior notice, the Board finds that the case must be returned 
to the RO/AMC so that a VCAA letter may be issued.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

As reported above, the Roanoke RO did send out a Dingess-type 
letter to the veteran.  However, this letter was sent to the 
veteran's old address and while there is no indication that 
the veteran did not receive this letter, the Board believes 
that in order to ensure that the veteran has been given the 
necessary and proper Dingess-type information, another letter 
should be prepared and sent to the veteran.  

The record reflects that the veteran underwent VA 
examinations of the foot and knee in February 2003 and again 
in June 2006.  Although the examinations provided some of the 
information needed when evaluating the severity of the 
service-connected disorder, those same examinations are 
lacking in that they do not include the effect of the 
specific disability on the veteran's functional capabilities. 
It is further noted that the veteran has been granted service 
connection for eczema.  However, the examination reports are 
lacking in that they do not discuss the extent of eczema with 
respect to his whole body, not just his extremities.  The 
Board believes that such information is needed in order to 
properly access the claims that are now before the Board.  
Hence, the veteran should be afforded contemporaneous and 
thorough VA orthopedic and dermatological examinations in 
order to determine the current severity of the veteran's 
service-connected disabilities, to include the effect of the 
disability on the veteran's functional capabilities.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The performance 
of such examinations would allow for the Board (and the VA) 
to properly assess, based on the newly gathered evidence, 
whether the veteran should be assigned a higher rating in 
accordance with the rating criteria.  [The Court has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).]  Hence, these issues will be 
remanded for the purpose of obtaining the needed information.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
by the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2007); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular, the RO/AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for increased evaluations; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2004 for the disabilities on appeal, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

3.  The RO/AMC is hereby put on notice 
that the veteran served as an enlisted 
person in the US Navy.  The RO/AMC should 
attempt to verify, through official 
channels, the veteran's period of service 
since this has not been accomplished per 
the claims folder.  The National 
Personnel Records Center (NPRC) should be 
contacted, if necessary, as should any 
other potential storage facilities noted 
in M21-1, Part III, 4.01.  Each of the 
agencies/units/organizations contacted 
should be asked to confirm and provide 
the veteran's period of active duty 
service.  Any information obtained should 
be included in the claims folder for 
review.  If the information cannot be 
obtained, then the RO/AMC should inform 
the veteran of the information that the 
VA was unable to obtain, including what 
efforts were made to obtain them.  Also 
the RO/AMC should inform the veteran that 
VA will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

4.  After the above has been completely 
to the extent possible, the RO should 
schedule the veteran for dermatological 
and orthopedic examinations.  The 
examiner or examiners should be prepared 
to provide comments with respect to the 
orthopedic, dermatological, and 
neurological aspects of the veteran's 
service-connected disabilities.  Each 
examiner should be provided with the 
veteran's complete claims folder and a 
copy of this Remand and should review the 
veteran's medical history.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

a.  Orthopedic Portion of Examination.

(1)  The veteran's right foot and right 
knee should be examined for degrees of 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of the foot and 
knee.

(2)  The examiner should determine 
whether the right foot and right knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

(3)  The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

(4)  A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

b.  Dermatological Portion of the 
Examination.  The report of the skin 
examination should identify, and contain 
findings concerning, all areas of the 
body affected by eczema, tinea pedis, and 
onychomycosis.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim, 
and the examiner must provide specific 
findings with respect any dermatological 
condition found.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  See also 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
his attorney should be provided a supplemental statement of 
the case.  The supplemental statement of the case must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



